DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 covers a processing device that both inserts a validator node to a distributed trust computing network and executes operations of the validator node.  It is not clear how the same device could feature code to both insert the validator node and perform operations of the validator node.  The code for inserting the node and the code for operating the node could not exist at the same code because the code for inserting node causes the existence on a network the code for operating the node.  
.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2019/0228442 by Fojtik.
As to claim 12, Fojtik teaches a computer-implemented method for generating protocols for conditional resource distribution, the computer-implemented method comprising: inserting a validator node (crowdfunding program 200) to a distributed trust computing network (network in Figure 1), the validator node being configured to execute and, with decentralized nodes (ref. nos. 108, 110, 112) on the distributed trust computing network, verify resource transfers stored on a distributed register, the validator node being further configured to generate protocols (paragraph 27 of the applicant’s disclosure defines a protocol as a contract) for monitoring and executing conditional resource transfers (paragraph 48); receiving a request for a conditional resource transfer between a first storage location and a second storage location, the conditional resource transfer defining a condition for triggering the conditional resource transfer (paragraph 57, step 306 in Figure 3); in response to receiving the request, generating, via the validator node, a protocol for monitoring and executing the conditional resource (paragraphs 48, 58, and 59, server 104 running crowdfunding program 200 monitors and executes transfers); determining, via the validator node, that the condition has been completed (paragraphs 48 and 58, step 308 in Figure 3); and in response to the condition having been completed, executing the conditional resource transfer (paragraphs 48 and 58, step 310 in Figure 3).
As to claim 13, see paragraph 48, the conditions are specific to the crowdfunding system.
As to claim 14, see paragraph 29, authentication systems create a “permissioned” network.
As to claim 15, see paragraph 48, the conditions are a contract.
As to claim 16, see paragraph 48, time at which amateur status is complete.
As to claim 17, see paragraph 48, the final sentence presents a second condition for completing an action before a time period that could be completed before the first condition of amateur status being complete.
Claims 18-20 are rejected for the same reasoning as claims 12, 13, and 17.
As to claim 1, Fojtik teaches a system for generating protocols for conditional resource distribution, the system comprising: a memory device with computer-readable program code stored thereon; a communication device connected to a distributed trust computing network (network in Figure 1) comprising decentralized nodes (ref. nos. 104, 108, 110, 112) that store a distributed register (ref. no. 106, the claims do not state that each node stores a copy of the distributed register); and a processing device, wherein the processing device is configured to execute the computer-readable program code to: insert a validator node (crowdfunding program 200) to the distributed trust computing network, the validator node being configured to execute and, with the decentralized nodes, verify resource transfers stored on the distributed register, the validator node being further configured to generate protocols (paragraph 27 of the applicant’s disclosure defines a protocol as a contract) for monitoring and executing conditional resource transfers (paragraph 48); receive a request for a conditional resource transfer between a first storage location and a second storage location, the (paragraph 57, step 306 in Figure 3); in response to receiving the request, generate, via the validator node, a protocol for monitoring and executing the conditional resource transfer (paragraphs 48, 58, and 59, server 104 running crowdfunding program 200 monitors and executes transfers); determine, via the validator node, that the condition has been completed (paragraphs 48 and 58, step 308 in Figure 3); and in response to the condition having been completed, execute the conditional resource transfer (paragraphs 48 and 58, step 310 in Figure 3).
As to claims 2-5, they are rejected for the same reasoning as claims 13-16.
As to claims 6 and 8, they are rejected for the same reasoning as claim 17.
As to claim 7, see paragraph 48, fund transfers are managed via escrow accounts.
As to claim 9, see paragraph 48, the funds are returned when the condition is not met.
As to claim 10, see paragraph 49.
As to claim 11, see paragraph 48 and 49, the athlete/product fails to meet conditions.

Claim(s) 1-4, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the paper entitled “Bitcoin, A Peer-to-Peer Electronic Cash System” by Nakamoto.
As to claim 12, Nakamoto teaches a computer-implemented method for generating protocols for conditional resource distribution, the computer-implemented method comprising: inserting a validator node (“Proof-of-Work” section, the timestamp server on each peer) to a distributed trust computing network, the validator node being configured to execute and, with decentralized nodes on the distributed trust computing network, verify resource transfers stored on a distributed register (see “Proof-of-Work” section), the validator node being further configured to generate protocols for monitoring and executing conditional resource transfers (“Network” section, the new transactions are conditional resource transfers); receiving a request for a conditional resource transfer between a first (“Network” section, new transactions, received from broadcasts, trigger conditional resource transfers); in response to receiving the request, generating, via the validator node, a protocol for monitoring and executing the conditional resource transfer (“Network” section, each node performs proof of work); determining, via the validator node, that the condition has been completed (“Network” section, action 4, finding proof-of-work); and in response to the condition having been completed, executing the conditional resource transfer (“Network” section, action 5, acceptance of block).
As to claim 13, each node executes proof-of-work protocols.
As to claim 14, the peers provide implicit permission based on their acceptance of blocks.
As to claim 15, each node is a distributed register which stores instructions for managing proof-of-work calculations and broadcasts.
As to claims 18 and 19, they are rejected for the same reasoning as claims 12 and 13.
As to claims 1-4, they are rejected for the same reasoning as claims 12-15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442